Kellogg, P. J. (concurring):
The plaintiffs’ intestate was not an ordinary workman, but was the chief electrical engineer at the defendant’s power house at Sayre, and had general supervision and charge of the men and the work going on there. Schultz usually directed the unloading of coal under the direction of the decedent, but upon the day in question the decedent put Schultz at some other *312work and he and Lyons undertook to “thaw out” the coal in the cars standing near the pockets. The coal was frozen and it was necessary to thaw it out, and they remained during the noon hour to thaw it out, so that when the men returned from lunch the work of unloading could proceed. They had frequently thawed out coal before and were entirely familiar with every detail of the work. Lyons and Schwartz attempted to unload one of the cars; Lyons and an Italian pulled the rod from the car nearest the power house but it would not dump. Schwartz, the decedent, stood upon the car, and Lyons said: “We can’t empty the car, and we will have to try the other one.” He went over to turn off the steam by which the coal in the second car was being thawed, and Schwartz crossed the sill to that car. Lyons told the Italian to get a wrench, and they went to the other side of the second car to dump it. Before they started Schwartz had pulled the rubber tubes, from which the steam had been shut off, out of the coal and threw them on the ground. They then started to dump the coal and Schwartz went towards the rear of the car. • Sometimes Schwartz, while the coal was being dumped, would stand at the end of the car; sometimes he would get off the car; but if he got off it would be necessary for him to get up on the car again immediately after it was dumped. Schwartz did not get off, and when the coal was dumped he fell into the hot coal and received burns causing his death. The company has been held liable on the ground that it did not promulgate rules determining how frozen coal should be unloaded. Schwartz was familiar with the practice, and if there were no rules it was peculiarly his fault, as he had charge of that part of the business. He was the man to see that proper rules were made. He knew there were no written rules; he understood just what was being done and the dangers accompanying the work, and instead of getting off the car while the dump was being made he preferred the easier and more dangerous method of standing on the car. He determined how the coal should be unloaded, and probably knew more of the dangers attending the work than any other person connected with the company. He could not complain that the company did not adopt rules for his safety when he *313was the alter ego of the master at this place and time and knew the dangers and the manner of doing the work. I, therefore, favor affirmance.
All concurred.
Judgment reversed on law and facts and new trial granted, with costs to appellant to abide event. The court disapproves of the finding of fact that the defendant was guilty of negligence.